IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
PATRICK W. WHAREN, SR.,

              Petitioner,

v.                                                     Case No. 5D18-1304

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 1, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Patrick W. Wharen, Sr., Monticello, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the October 23, 2017

order denying Petitioner’s pro se motion for post-conviction relief, filed in Case No.

2008-CF-23974-A, in the Eighteenth Judicial Circuit Court in and for Brevard County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, ORFINGER and EISNAUGLE, JJ., concur.